On Motion for Rehearing.
The appellants in their motion challenge the statement in the opinion of the court that the jury found appellant “was guilty of negligence in driving the car with more than two people in the seat with him, but that such negligence was not the cause of the collision.”
The court in his charge submitted special issue No. 27 in this language: “Do you find from a preponderance of the evidence that the action of the plaintiff, Clarence Higginbotham, while driving his automobile with more than two people on the front seat thereof was contributory negligence ? Answer ‘yes’ or ‘no.’ ” Answer: “Yes.”
Immediately following is special issue No. 28: “Do you find from a preponderance of the evidence that the action of the plaintiff, Clarence Higginbotham, in driving his automobile with more than two people in the front seat thereof was the sole proximate cause of the injuries of the plaintiff? Answer ‘yes’ or ‘no.’” Answer : “No.”
We only gave the effect of the findings of the jury in the original opinion, and special issues 27 and 28, with the answers thereto, we think amply justify the statement challenged.
Appellants insist that we state the testimony adduced on the main trial showing or tending to show that appellants’ family had accomplished very little.
Clarence Higginbotham testified the accident for which he sought to recover damages occurred in May, 1934; that in 1929, before the depression, he had been employed by the Mitchel Furniture Company, and after 1929 “the only work I have done is for Mr. Mitchel and pickup jobs and for the C. W. A. and for Mr. Dilley”; that he worked for Mr. Mitchel six years before the trial; that he did not remember whether he worked for anybody in 1931; that in 1932 he painted a house for Mr. McCain; that he did not know how many days that required; he could give no estimate of the work he did in 1933; that he mowed the lawn and took care of the flower house for Mr. Dilley for three months beginning in March, 1934. He did not remember any of the parties for whom he did the pick-up jobs; how long he worked at any of them, and failed to state what, if anything, he had earned. This evidence, we think, tends to show that his family had accomplished very little.
We have not ascertained from the statement of facts on motion for rehearing, nor has appellant furnished any reference thereto, by which we are able to determine how many jurors were present when Mr. Shelton made the statement relative to the taxes paid to the county by the corporations.
Mr. Shelton testified in substance that in the six days the jury were together they discussed practically everything, and *343in discussing the tax problem in a general way that he had stated that the big corporations had really saved the county from bankruptcy; that the statement was not made in connection with the case, and had nothing to do with it, but was in a general discussion when they were discussing other problems.
lie testified: “That discussion came up in discussing the tax problem and oil development in the county, and the best I recall it was one night as we came back from supper, and discussing the payment of delinquent taxes a number of jurors, as well as myself, mentioned they had not been able to pay all their taxes, and I believe I did make this assertion, that the Humble Oil Company and the Sinclair Oil Company and the railroads, as well as the bank, had been responsible for keeping this county out of bankruptcy for the last ■three or four years.”
Q. “Did you make the statement just confining your statement to the I. & G. N. Railway Company in discussing the Hig-ginbotham case, and that the I. & G. N. Railway was a large tax payer and paid its taxes promptly and but for it the people would have lost their homes, and for that reason the jury ought not to be very hard on the railroad company in this case? A. No, sir, I did not.
“Q. Anything like that said by you or ■in your presence or hearing? A. No, sir, was not.”
None of the jurors who testified claimed to be influenced by the discussion of the delinquent taxes. •
In the original opinion, relative to the complaint about delinquent taxes, we said: ■“This statement was made not while the jurors were deliberating on their verdict, but as they returned from supper in a general discussion relative to the delinquent taxes of the county.” This language was used in an effort to reflect the testimony, but not to justify the discussion about taxes.
The appellants insist that we failed to pass on their assignment to the effect that it constitutes reversible error “where one ■of the jurors during the deliberation of the jury urges another juror to make a verdict contrary to such juror’s wishes,” because if the trial resulted in a hung jury it would necessitate another trial, and the county would have to pay the expenses of same.
In the original opinion, speaking of the misconduct of the jury, we used this language : “All of the testimony of any probative force offered by appellants on the issue was directed toward the misconduct of the foreman, and the evidence relative to any statement by any of the other jurors on the question is too uncertain, indefinite and unsatisfactory to authorize a finding for appellants, and the overruling of their contentions were not an abuse of his discretion.”
We made this ruling because the law provides for a retrial if a jury fails to agree, and that the county shall pay certain portions of the expenses thereof. Jurors are presumed to be men of reasonable intelligence, and are charged with the knowledge of the law, and, therefore, we concluded that the statement was not evidence of misconduct. Blue Diamond Motor Bus Co. v. Hale et ux. (Tex.Civ.App.) 69 S.W.(2d) 228.
The motion for rehearing is overruled.